DETAILED ACTION
Claims 1 – 15 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first axis” and “a second axis parallel to the first axis”. 
These recitations are unclear since claim 5 (which depends from claim 1) recites that the second axis coincides with the first axis. Thus the limitation of parallel axes in claim 1 (see also non-intersecting, and not diverging or 2) lines in a plane with constant separation. This creates confusion as to the desired limiting language from claim 1 as well as claim 5. 
Specifically, it is unclear if art with a single axis (the first and second axes being coincident on this axis) would be considered to meet the limitation of claim 1 as currently presented. This lack of clarity creates indefiniteness in construing the claim.
For purpose of examination the language regarding parallel axes will be considered to require parallel axes that are distinct, non-intersecting, and not diverging (see instant fig. 3 showing support for this definition of parallel).
However, positive in claim recitation of the metes and bounds applicant intends to claim is required.

Further, claim 5 is indefinite since coincident axes may not be considered parallel (see term parallel discussed above).
For purpose of examination this claim will be examined as it reads while ignoring the conflict with the limitation of parallel in claim 1.
However, positive in claim recitation of the metes and bounds applicant intends to claim with respect to the parallel limitation in claim 1 is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Klinger (US 4133201).

Regarding claim 1, Klinger teaches a device for testing a shaft (1; see abstract; figs.1 and 2) and/or a mechanical part mounted on the shaft (abstract), the device comprising an immobilizing device (11/12; see fig. 1) to immobilize a first portion of the shaft (side of 1 secured to 12 via 11; see fig. 1), the immobilized and idle shaft extending along a first axis (“Y”; see fig. 1), and a movement device (device with hydraulic cylinders 4/20; see fig. 2 and col. 4, ¶ at 48) for moving a second portion of the shaft (end of 1 at element 2; see figs. 1 and 2) substantially perpendicular to the first axis (see col. 5, ¶ at 41), so as to load the shaft in bending 
wherein the moving device comprises a first cylinder (4) arranged along a first cylinder axis (“X”; see figs. 1 and 2) substantially perpendicular to the first axis (“X” is perpendicular to “Y”; see fig. 1), a second cylinder (20) arranged along a second cylinder axis (“Z”) substantially perpendicular to the first axis (“Z” is perpendicular to “Y”; see fig. 1), and a connecting device (2 – force introducing element, together with 21 – force transmitting element; see fig. 2) for connecting the first cylinder and the second cylinder to the shaft (see fig. 2; col. 5, ¶’s at 41 and 56 as well as col. 6, ¶’s at 11 and 27), 
wherein the connecting device is configured to form, between the shaft and one end of the first cylinder, a first connection (element 2 connected to shaft 1) prohibiting a relative translation perpendicular to the first axis (col. 4, ¶ at 15 teaches at least that element 2 may be “secured to the axle in such a manner that the forces produced by the testing apparatus may be transmitted to the structural component to be tested”; see figs. 1 and 2) and allowing a relative rotation around the first axis (col. 4, ¶ at 15 teaches at least “A force introducing element such as 2 may be secured to the axle in … a rotatable manner.”), and to form, between the shaft and one end of the second cylinder or between the end of the first cylinder connected to the shaft and one end of the second cylinder (see figs. 1 and 2), a second connection (connection of the cylinders to element(s) 2/21 via at point 3; see fig. 1 and 2) prohibiting a relative translation perpendicular to the first axis (col. 4, ¶ at 15 teaches at least that element 2 may be “secured to the axle in such a manner that the forces produced by the testing apparatus may be transmitted to the structural component to be tested”; see figs. 1 and 2) and allowing a relative rotation around a second axis parallel to the first axis (col. 4, ¶ at 37 teaches at least “a force introduction point 3 to which the 
Klinger does not directly and specifically state that does not teach the above claimed limitations within the same embodiment (teaching elements in the embodiment of fig. 1 as cited above and elements in the embodiment of fig. 2 as cited above).
However, Klinger teaches the two embodiments which both directly contain the concept of using a testing machine to transmit multiaxial forces to the axle/shaft. Further, the embodiments are directly related and before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the various embodiments as cited above with each other. (See col. 8, ¶ at 40 teaching that with reference to specific example embodiments is intended, to cover all modifications and equivalents). This is because one of ordinary skill in the art would have expected the embodiments taught in Klinger including the specific sections and figures cited above to teach regarding axle testing because the end goal is to present “testing apparatus for vehicle axles, wheel suspensions, and similar structural components permits the applying of several forces to the test sample” (abstract).

Regarding claim 2, Klinger teaches that the first connection is a ball joint or an annular linear connection, the center of rotation of which is located on the first axis (see at least col. 4, ¶ at 15 teaching that the connection between the elements 1 and 2 may be a “rotatable connection” which “corresponds to a freely rotating wheel” which is centered on the “Y” axis since this axis is the axis around which the wheel like connection is attached to).

Regarding claim 3, Klinger teaches that the first connection comprises an end-piece rigidly connected to one end of the first cylinder (at least force transmitting element 8 attached to force introducing point 3), the end-piece defining a ball joint housing receiving a ball intended to be mounted on the shaft (col. 4 ¶ at 37 teaches that “the force introducing point may be a joint, for example, a ball-joint”).
Klinger lacks direct and specific teaching of this ball joint being centered on the first axis.
However, Klinger does disclose both the ball joint for connecting the first cylinder and axle (col. 4 ¶ at 37 as well as figs. 1 and 2) and a joint centered on the first axis (see at least col. 4, ¶ at 15 teaching that the connection between the elements 1 and 2 may be a “rotatable connection” which “corresponds to a freely rotating wheel” which is centered on the “Y” axis).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the location of the joint being centered on the first axis and the use of a ball joint of Klinger with using a ball joint as the joint centered on the first axis.  This is because one of ordinary skill in the art would have expected any particular joint type (see col. 4, ¶ at 15 teaching any joint which may act like a wheel is indicated; see also col. 5, ¶ at 35 teaching that the details of the pivots/joint types are “are well known to those skilled in this art”) to be one of several straightforward ways of simulating a wheel because testing the axle is the desired result. 

Regarding claim 4, Klinger lacks teaching that the second axis is separate from the first axis (col. 4, ¶ at 37 teaches at least “a force introduction point 3 to which the forces are applied which are to be transmitted to the vehicle axle. The force introducing point 3 has a specific 

Regarding claim 5, (as best understood, see 112(b) section above) Klinger lacks direct and specific teaching that the second axis coincides with the first axis.
However, Klinger does disclose that “the size of the bearing forces at the bearing points is determined by the length of the lever arms between the axle stud and the force introducing point 3” (col. 6, lines 22-24).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify known lever arm as a variable adjusting the applied forces of Klinger with using a lever arm with zero distance.  This is because one of ordinary skill in the art would have expected any particular lever arm to be adjustable based on the desired force inputs to be one of several straightforward ways – separate or non-separate – of testing the axle which is the desired result (see claim 4 above reciting the other possible way). 
Further, it has been held that discovering an optimum value (here 0) of a result effective variable (here the length of the lever arm) involves only routine skill in the art. MPEP 2144.05 (II-B).

Regarding claim 6, Klinger teaches that the second connection is a pivot link, the axis of rotation of which is the second axis (col. 5, ¶ at 56 teaches that the second connection 21 may be a pivot bearing or the like; see fig. 2).

claim 7, Klinger teaches that the second connection is a ball joint or an annular linear connection (col. 4 ¶ at 37 teaches that “the force introducing point may be a joint, for example, a ball-joint”).

Regarding claim 8, Klinger teaches that the shaft being idle, the first cylinder axis intersects the first axis and/or the second cylinder axis intersects the first axis (see fig. 2 showing this intersecting configuration).

Regarding claim 9, Klinger lacks direct and specific teaching of at least one adapter comprising an orifice to receive the second portion of the shaft and a cylindrical step for mounting the connecting device, the cylindrical step having an outer diameter strictly larger or strictly smaller than the inner diameter of the orifice.
However, Klinger does disclose that the force introducing element may be attached to the axle (see at least col. 4, ¶ at 15 teaching that the connection between the elements 1 and 2 may be a “rotatable connection” which “corresponds to a freely rotating wheel”) and that the axle may be “any desirable axle construction” (col. 3, ¶ at 59).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the attachment for a variety of axles of Klinger with an adapter (or various adapters) to fit the variously sized axles. This is because one of ordinary skill in the art would have expected any particular form of adjusting for the varying sizes of tested devices in the testing device and there are only a few possible options (e.g. a separate force introducing element for each size axle or adjusting a force introducing element for 
Further, it has been held that the provision of adjustability (here by the cylindrical step), where needed, involves routine skill in the art. see MPEP 2144.04 (V-D).

Regarding claim 10, Klinger teaches that the immobilizing device is configured to immobilize the mechanical part mounted on the first portion of the shaft (see fig. 1 showing the immobilizing structure 11/12 in view of the abstract which teaches at least that “The present testing apparatus for vehicle axles, wheel suspensions, and similar structural components” and further in view of col. 3, ¶ at 59 which teaches “The axle may be rigid or it may present any desirable axle construction or wheel suspension, for example, including cross links or longitudinal links. The vehicle axle 1 is secured at 11 to a support structure 12 of the testing apparatus which itself is not shown in detail.”).

Regarding claim 11, Klinger teaches a method to test the bending of a shaft and/or to test a mechanical part mounted on the shaft comprising providing the device according to claim 1 (see col. 2, ¶ at 43 teaching use of the structure for testing is known; see treatment of claim 1 above).

Regarding claim 13, Klinger lacks direct and specific teaching that the mechanical part is a pebble or a railway vehicle wheel fitted on the first portion.
However, Klinger does disclose testing a generalized vehicle axle (see at least abstract) including at least “any desirable axle construction or wheel suspension” (col. 3, ¶ at 59).


Regarding claim 14, Klinger lacks direct and specific teaching that the shaft is a railway vehicle bogie axle shaft.
However, Klinger does disclose testing a generalized vehicle axle (see at least abstract) including at least “any desirable axle construction or wheel suspension” (col. 3, ¶ at 59).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the axle of any construction of Klinger with testing a railway vehicle bogie axle shaft. This is because one of ordinary skill in the art would have expected any particular vehicle/wheel/axle including a railway wheel/axle to be one of several possible and known vehicles to be tested since the desired result is to test generalized and known vehicle suspensions and “similar structural components” (see abstract) as the test sample. 

Regarding claim 15, Klinger lacks direct and specific statement that the mechanical part is a pebble or a wheel fitted on the shaft.
However, Klinger does disclose testing a generalized vehicle axle (see at least abstract) including at least “any desirable axle construction or wheel suspension” (col. 3, ¶ at 59; further 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the axle of any construction of Klinger with testing a pebble/wheel. This is because one of ordinary skill in the art would have expected any particular vehicle/wheel/axle including a railway pebble to be one of several possible and known vehicles to be tested since the desired result is to test generalized and known vehicle suspensions and “similar structural components” (see abstract) as the test sample. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Klinger as applied to claims 1 and 11 above and further in view of Fischer et al. (US 20170059452, hereinafter Fischer).

Regarding claim 12, Klinger teaches the method according to claim 11 further, comprising:
-installing the shaft on the device (see fig. 1 showing such instillation).
Klinger lacks direct and specific statement of
- reading dimensions of the movement device, the shaft being idle, 
- calculating control laws of the first cylinder and the second cylinder based on the read dimensions and a desired trajectory of the second portion of the shaft, and 
- controlling the first cylinder and the second cylinder based on the calculated control laws.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of using the installed device of Klinger with the specific knowledge of using the method of Fischer. This is because testing the axle with a calculated control allows for determining information on the axle. This is important in order to provide an end user with reliable data regarding an axle/shaft under test.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
See especially:
Petersen (US 4263809); abstract and figs. 8 and 6

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855